Title: From John Adams to Boston Patriot, 22 September 1809
From: Adams, John
To: Boston Patriot


				
					Sirs,
					Quincy, September 22, 1809.
				
				ALL the gentlemen in Holland who were the most
friendly to the American cause, were excessively prone
to have their spirits cast down into deep despondency, and
absolute despair of our final success by any sudden news
of unfortunate events: In one of these dispositions, the
Baron Vander Capellen wrote me a letter, full of these
causes of his own and others anxiety, to which I wrote
him the following hasty answer.Amsterdam, January 21st, 1781—wrote to the Baron
Vander Capellen de Poll: “I have not been able to find
an opportunity to acknowledge the receipt of the esteemed favor with which you honored me, on the 24th of
December, till now.I think it is very probable that the several causes you
have enumerated co-operate to lessen the credit of the
United States—but I think, at the same time, that it is
because the facts are misrepresented and exaggerated by
the friends of England.—Let us consider them for a few
moments, one by one.“The invasion of Georgia and of South Carolina” is
the first. But why should the invasion of these two States
affect the credit of the Thirteen States, more than the invasion of any two others? Massachusetts and Rhode
Island have been invaded by armies much more formidable. New-York, Connecticut, New-Jersey, Pennsylvania,
Delaware, Maryland and Virginia, have all been invaded
before: But what has been the consequence? Not conquest.—Nor submission. On the contrary, all these States
have not only learned the art of war, and the habits of
submission to military discipline, but have got themselves
well armed, nay, cloathed and furnished with a great deal
of hard money, by these very invasions. And what is
more than all the rest, they have got over the fears and
terrors that are always excited by a first invasion, and are
a worse enemy than the English. And, moreover, they
have had such experience of the tyranny and cruelty of
the enemy as has made them more resolute than ever,
against the English government. Now why should not
the invasion of Georgia and Carolina have the same effects? It is very certain, in the opinion of the Americans
themselves, that it will. Besides, the unexampled cruelty
of Cornwallis has been enough to revolt, even Negroes.
It has been such as will make the English, objects of
greater horror there, than in any other of the States.“The capture of Charleston” is the second. But why
should the capture of Charleston have a greater effect than
that of Boston or Philadelphia? The latter of which
was of vastly more importance to the common cause than
Charleston.“The loss of the continental frigates.”—But why were
these four or five frigates of so much more importance
than several times that number that we had lost before.
We lost several frigates with Philadelphia, and shipping
to a much greater value than at Charleston. We lost
frigates with New-York: but above all, we lost at Penobscot armed vessels to five times a greater amount than at
Charleston. Yet all those losses have been suddenly repaired, insomuch that our armed vessels, in the course of
the last summer, have taken more prizes than they ever
did before by half. They did more damage to the English than the whole maritime power of France and Spain
have done from the beginning of the war. We can afford to lose a great many frigates, because they cost us
nothing. I am assured, that, by an accurate calculation
from the public accounts, the prizes taken by the continental navy have amounted to a large sum more than the
whole amount expended in building, equipping, manning,
victualling and paying the ships and men, from the beginning of the war.“The defeat of Gates.” But why should this defeat
discourage America, or weaken her credit in Europe,
more than the defeat on Long Island? The loss of Fort
Washington? The defeat at Brandywine? At Germantown? The loss of Canada? Ticonderoga? &c. much
greater defeats and more deplorable losses?“The inaction of the combined fleets of De Guichen
and Salano.” But if we consider that the Spaniards got
their fleet and army and artillery safe to America, to put
their dominions there in a state of safety; that the French
have convoyed home, in safety, their merchant fleets;
that De Guichen fought Rodney twice or three times, on
equal terms, and the English gained no advantage; that
the French fleet is now at Brest, under D’Estainge, to keep
the English in awe: perhaps it is better for the common
cause than if they had put more to hazard.“The decided superiority of the English in the islands.”
But if we consider the French and Spanish ships that are
still in the West Indies, and the disabled condition of the
English fleet, their want of men, and especially the weakness of their garrisons in their islands, and the strength of
the French and Spanish garrisons, we are sure that the
English are not in a condition to attempt any thing against
them.“The superiority of the English at New York”—is
but just sufficient to prevent their enemies from destroying
them.“The defection of Arnold”—will be considered by every
man who contemplates all the circumstances that attended it, as a proof the weakness of the English, and the
decisive strength and confidence of the Americans. 
When we consider the crimes he had committed, and the
unpopularity into which he had justly fallen: When we
consider that an officer of his high rank, long services,
and brilliant reputation, was not able to carry over with
him a single officer or soldier, nor even his own valet,
nor his wife, nor his child: When we consider the universal execration in which his treason was held by the
whole army, and the whole continent: When we consider the firmness and dignity with which Andrée was punished, we must conclude that the American army and
people stand strong; as strong against the arts and bribes
as the arms and valor of their enemies.“The discontent of the army.” There never was an
army without anxiety and a constant agitation of hopes
and fears.—When the officers think their pay is not
enough, what can they do but represent it to the government for redress? This has certainly been done. But
what are the discontents in the British army and navy?
Much greater, I assure you, than in the American service.“The jealousy between the army and the body politic,”
is not to be dreaded. It only shews that the spirit of liberty is still alive and active in the people. The baron
Vander Capellen, I am sure, will applaud the people for
keeping a watchful eye over the army, to see that it may
not ravish from them that liberty for which all have been
contending.“Mr. Neckar” seems to stand upon firm ground;
and “the changes in the French ministry” probably have
been for the better. But it is scarcely possible to believe
that any change in the French ministry should do any
considerable injury to the common cause. The changes
already made were because enough was not done. The
importance of France, nay, her existence as a maritime
and commercial power, are so much at stake in this business, that it is impossible she should forsake the cause.“The depreciation of the paper money” is the most
difficult to be answered, because it is the most difficult to
explain to a gentleman who has not been in the country
and seen its operation. This depreciation has been a real
advantage, because it is a tax upon the people paid as it
advances, and therefore prevents the public from being
found in debt. It is true, it is an unequal tax, and therefore causes what your friend governor Livingston justly
calls “perplexity”; but by no means weakens or disables the people from carrying on the war. The body of
the people lose nothing by it. The merchant, the farmer, the tradesman, the laborer, loses nothing by it. They
are the monied men, the capitalists, those who have money
at interest, those who live upon fixed salaries, that is, the
officers of government, who lose by it, and who have
borne this tax. This, you see, is an ease and relief to
the people at large.—The consequence of this depreciation has been, that, while England has increased her national debt sixty millions by this war, ours is not a tenth
part of it, not six millions. Who then can hold out
longest?—This depreciation has no tendency to make the
people submit to Great Britain; because that submission
would not relieve, but increase the perplexity. For submission would not procure us peace. We must raise men
and money to fight France, Spain, Holland, Russia, Sweden and Denmark.—The Congress, instead of attempting
to redeem the paper money by hard cash, has ordered it
all in, at the depreciated value, and this measure is adopted by the States without any difficulty, which is the only
method of justice or policy.Nobody need fear that the English will “seize the moments when our army shall be feeble for want of pay.”
There have been several moments when our army has
been reduced to almost nothing, not from want of pay,
but from the expiration of their periods of enlistment.
These moments the English seized before they had sent
half their army to the West India islands. But what was
the consequence? When our army was reduced to a
few hundreds, and theirs more than double what it is now,
they marched through the Jerseys. And what was the
consequence? Their post at Trenton was attacked and
taken; another body of their troops were attacked and
defeated at Princeton, and General Washington took post
at Morriston, in their rear, and they dared not move another step the whole winter. The affairs at Trenton,
Bennington, and lately on the summit of King’s Mountain,
prove beyond reply, that if our army is reduced ever so
low, and theirs extend themselves ever so far, their necessary advanced posts are in our power: in the power
even of an handfull of the militia. No, sir! Their power
to hurt us lies more in keeping hid in a fortified sea port
town, than by marching into the country.As to “a total failure of specie,” we are in no danger
of it. The English are furnishing us with silver and gold
every day. What is become of all the millions they have
sent to America, during this war?—What, of all the cash
that France sends to pay and subsist their fleet and army?
The truth is, that silver and gold now circulate freely in
America, and there are larger quantities of both, than any
body in Europe imagines.As to “the danger of the people’s submitting, from
indigence,” that danger, if any such there ever was, is
past, in 1776 and 1777. The people suffered very much, and the army too, for want of salt, sugar, rum and cloathing. But at this day, their trade is so far extended, they
make such numbers of prizes, and have introduced and
established so many necessary manufactures, that they
have a plentiful supply.—We have been more distressed
for want of salt and powder than any thing else. But
there is now an abundance of both, manufactured in the
country, and imported too.As to “the ability of America to pay,” it depends upon a few words. America has between three and four
millions of people; England and Scotland have between
five and six. The lands in America produce as much as
any other lands. The exports of America, in 1774, were
six millions. The exports of Great Britain, in 1774,
were twelve millions, including too a great part of the
commodities of the growth of America. England is two
hundred millions in debt. America six millions. England has spent sixty millions in this war: America six.
Which people then are the ablest to pay? Yet England
has credit: America not. Is this from reasoning, or
from prejudice?The numbers of people, their industry; the quantity
and fertility of their lands, and the value of their exports,
are the best rules and the only rules I know to judge of
the ability of a people to pay taxes and debts. In all
these respects American credit will bear the most rigorous
examination. The country that lends them money will
get the most by it. Their principal and interest will be
safe; and what is more the money will be laid out among
them in the purchase of cloathing and supplies, so that
the trade will be promoted by it.When England and every other nation of Europe is
obliged to borrow money every year to carry on war;
England to the amount of her whole annual exports; it
is not to be wondered, that America has occasion to borrow, a sum after six years of war, equal to a twelfth or a
twenty-fourth part of her annual exports. With such a
loan we could carry on the war more at our ease; our
poor soldiers would be more warm and comfortable; but
if we cannot obtain it, we shall not have it to pay; and
I am positively certain we can carry on the war without
a loan longer than Great Britain can with all their loans.You may depend upon it sir I shall be “cautious,”
and maintain the most sacred regard to truth in my representations to congress. But I dare not deceive them
with false hopes. No man living has more at heart, than
I have, a friendly and lasting connection between the two
republics. The religion, the government and the commerce of the two countries point out such a connection.
Old prejudices and habits of veneration for Holland in
the minds of all Americans who have ever considered the
Dutch as their friends and allies make the Americans wish
for such a connection. For it should be remembered
that we have been as long in alliance and friendship with
this country as England, and have as good a right for
any thing I know to the benefit of the treaties as the
English. And therefore if the truth will not warrant me
in representing to congress so much zeal and warmth in
this nation for a connection with America as I could wish;
it will not be my fault, but my misfortune and my grief.1781, January 25th—wrote to Mr. Dumas, at the Hague.
“I have to acknowledge the receipt of your favors of the
15th and 24th, the latter enclosing a letter to Congress,
which I will do myself the honor to enclose with my first
dispatches. This method will be very agreeable to me,
if you choose to continue it.There are bruits here of a 74 gun ship, with six homeward bound East Indiamen, taken from the English, by
some French men of war, near the Cape of Good Hope.
The report comes from Lisbon; but merits confirmation.I do not yet see or hear any thing of the manifesto;
nor about another thing, which gives me more anxiety
than any other, I mean the determination of the court of
justice of Holland, upon the conduct of Amsterdam. I
have fixed my attention on that court of justice, because
the full justification of the regency of Amsterdam ought
to be inserted in the manifesto. The British manifesto
cannot be answered without it. The world will never
think the republic in earnest, until this is done. Keeping
it in suspense is considered as a design to keep open a
passage for retreat. It is treating Notre Ami (Van Berckell) with great indignity, and in some measure depriving
the public of his counsel and assistance, at a time when it
is most wanted.—It is suffering the spirit of the people to
subside, and their passions to cool, a matter of the last
importance in war. “There is a tide in the affairs of
men, which, taken at the ebb, leads on to fortune.”
However, the maxims of government here are different
from most other countries; and the nation itself, and
its rulers, must be the best judges of its interest, duty and
policy.Some minds have an habit of looking forward and
guessing what future events will be the consequence of
those that are passed: and though we are very short
sighted, we can sometimes reason upon sure principles,
and conjecture with some degree of certainty. Upon
this plan then what will be the conduct of the Neutral
Union? And what that of England? Must not the Neutral Confederacy demand restitution of all the Dutch ships,
upon pain of war? And England must, unless she departs from every maxim that has governed her, not only
throughout this reign, but several others before it; unless she departs from the character of the nation too, as
well as the maxims of the court, refuse to restore the
Dutch ships. The consequence, to all appearance, must
be Russia, Sweden, Denmark, Holland, France, Spain
and America, all at war against England at once. A
rare and curious phenomenon to be sure! But what wilt
be the effect of this? Peace? By no means. The Neutral Confederacy moving slowly, and unused to war at sea,
will depend upon England’s giving up, and will not exert themselves. England, whose navy has lived among
flying balls for some time, will be alert and active, and do
a great deal of mischief before her enemies are properly
aroused. I think, in the end, they will be aroused, and
the consequence of it will be that England will run a
chance to be ruined, and undergo a terrible convulsion.
Say are these reveries wholly chimerical?You are sensible that our country, America, has two
objects in view; one is a treaty of commerce, at least
with this republic; the other is a loan of money. You
will be so good as to keep these points always in sight,
and inform me if you discover any disposition towards
both, or either, in persons capable of effecting them, or
putting things in a train for that purpose. The court is
supposed to be decided against America. But is that
certain? It has had an inclination towards England,
but having got over that, why should it be against America? I am persuaded that nothing can be done without
the court.Do you think it would be prudent in me to endeavor
to get introduced to one or more persons in power; the
Grand Pensionary of Holland; or any of the members
of the States General? in order to have some conversation upon American affairs? Do you suppose I should
succeed, if I were to attempt to obtain such a conference?
If it is the interest of the two republics to connect themselves together, as you and I believe it to be, it would not
be amiss to have those interests mutually and candidly
explained; and objections, if there are any, considered
and obviated.1781, January 31st—wrote to Mr. Jennings, at Brussels: “Your favor of the 24th is received. I wish that
Madrid would put an end to Hussey’s and Cumberland’s
masquerades. They do no good, if they do no harm.I think it is pretty certain, that the English ministry are
seeking a connexion with the Emperor of Germany: but
as there is nothing to be gotten by a connection with
them, but broken bones, if he has as much sense as he is
reputed to have, he will rather choose to sleep in a whole
skin.The Duke of Brunswick Wolfembuttle is not at Lillo,
but at the Hague. Your reasoning to shew the policy,
the justice and the necessity of acknowledging American
independence, is conclusive to all the maritime powers; 
and it is probable they are all sensible of it. But whoever
does it, must have war with England, and this idea startles
them all. They choose to arrange matters in such a system, that all may go to war at once, if any is obliged to
do so.—And this takes time. But if the armed neutrality
were all at war against England, the question is, whether
they would all acknowledge American independence?
To be sure, they all mean it: it is their interest: and it
is a part of their system. But such is the caution, the
timidity and the sloth, that I expect they would put it
off—They would say, we will treat you like friends.
But it is time enough. We know not what may happen.
Wait for the general conferences of pacification. Then
we will take your affair into consideration. I think, however, that Congress should send a minister to each of the
maritime courts; or at least one, authorised to treat with
all of them. Whether they will or not, I can not say. I
fear they will be much divided about their foreign affairs.By the treaty, France has agreed to join America, in
proposing to other powers, to acknowledge our independence. If Congress, or any minister of Congress properly
authorised, were to propose this to France, she could not,
and would not, refuse it. Why it has not been done, I
know not. The unfortunate division (in Congress) about
foreign affairs, will account for many things. I hope,
however, that something or other will turn up to make
them more unanimous. If Mr. Lee and Mr. Izzard do
not find the majority of their opinion in one point, their
information may produce greater unanimity in many others.Have you read La Vie privie de Louis XV.? It is just
published here, in four volumes. I have devoured it with
the utmost greediness. History, romance, or libel, it is
very entertaining and instructive. It is the greatest compliment to America that ever was written. When we see
the distress, the ruin, the humiliation and debasement of
the French nation and monarchy, up to the very moment
when America was severed from Great Britain, and began
to cultivate a good understanding with France—when
we see that, from the same moment, France began to revive; and has been increasing in reputation, wealth, commerce and power ever since; and her flourishing and
prosperous condition at this day: America ought to appear in her own eyes, as well as those of the French and
the rest of the world; as a nation and country whose
friendship and alliance is well worth cultivating. I mean
not, however, by this observation, to diminish the glory
of the present monarch, whose wisdom has taken advantage of the benefits which Providence offered him.’’1781, January 31—wrote to Mr. Dumas, at the Hague:
“I have to thank you for your favors of the 28th and
29th, which arrived untouched by any hand too inquisitive.The extraordinary demand for bread, in England, will
be a great advantage to America. By increasing the demand in those countries which trade directly or indirectly
with America, it will raise the price of it, and consequently increase the demand, and raise the price in America.
We have always said in America, “By and by will come
a scarce year for grain in Europe, and then the nations
there will begin to think us of some consequence.” There
will be, I fancy, next spring and summer, a vast exportation of grain from America, which will be an advantage
to our credit: and if there should be a short crop next
year and the year after, in England and the other parts of
Europe, they will have an opportunity of seeing somewhat of the resources of America. For in the midst of
all the difficulties of this war, grain enough will be found
in America to supply the deficiencies of Europe.Pray what are the news from Vienna? That the English are laboring with all their might; intriguing with all
their subtlety; and bribing with all the money they can
spare; in order to draw in the house of Austria to some
connection with them, I am well persuaded. That the
old jealousy, envy and rivalry of the house of Austria
towards the house of Bourbon, is not all extinct, I believe.
That it now pleads in favor of England, I guess. But as
the Emperor is a man of sense, I rely upon it, he will not
be taken in. If he should be, it will only make the war
more passionate against England, and he will get nothing
in the end but broken bones.The news from all quarters in America are agreeable.
“All’s well,’ as the sentinels cry at sea. The Massachusetts constitution gives new vigor to the State and its neighbors.Have you seen La Vie privie de Louis XV.? It has
been printed in four volumes, this month. I have read
it through, with as much ardor and impatience, as I did
in my youth the character of Lovelace, in Clarissa Harlow, and with more indignation. This work is a sublime
compliment to America, as well as to Louis XVI. It is
so to the reigning monarch, in proportion as his private
life is a contrast to that of his predecessor. But no wisdom or virtue, public or private; no exertions or activity
in the Prince, ministry, or nation, could have raised France
out of that profound degree of contempt, misery and debasement, in which Louis XV. left it, to that height of
reputation, opulence and power where it now stands,
without the separation of America from Great Britain,
and her alliance with France. Let it be remembered by
every Frenchman, that the first Congress was held the
same year that Louis XV. died; that France had seen
eleven years of peace; and instead of rising out of the
misery in which the peace of 1763 left her, she sunk
deeper and deeper; that her prosperity and glory commenced with her connection with America, and has grown
with a rapidity that surprises all Europe, ever since.When other nations shall read this work, and make
the proper reflections, they will draw the natural inferences. Such as, 1. That France can never desert America.
2. That France ought to exert herself with zeal, and that
she will do it too. 3. That other nations will do wisely
to imitate the example of France. 4. That the sooner
they form connections with America, the more wisely
they will act. Pardon this abominable writing. I cannot transcribe it.
				
					John Adams.
				
				
			